Citation Nr: 0900851	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  04-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from November 14, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In June 2005, the veteran testified at a videoconference 
hearing with the undersigned.  A transcript of the hearing is 
of record.  In December 2005, the Board remanded the 
veteran's case to the RO for further development.

In a May 2007 decision, the Board denied the veteran's claim 
for a rating in excess of 30 percent for PTSD for the period 
from April 25, 2003 to November 13, 2004, and remanded the 
matter of a rating in excess of 30 percent from November 14, 
2004, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

In October 2008, the veteran submitted additional VA medical 
records, dated through August 2008, and his representative 
provided a waiver of initial RO review of this relevant 
medical evidence.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, in May 2007, this case was remanded to the 
RO/AMC for further development.  Unfortunately a review of 
the evidence in this case reveals that the RO did not comply 
with the Board's May 2007 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

While some of the ordered development was accomplished, there 
is no evidence that the veteran was admitted for a period of 
observation and evaluation, nor was he afforded a psychiatric 
examination performed by a two board certified psychiatrists.  
Rather, the record shows that two VA psychologists evidently 
performed an outpatient examination in July 2007.  Hence, 
further development is required.  

As well, there continues to be disagreement over the nature 
and extent of the veteran's psychiatric disorder.  A June 
2007 VA neurological examination report indicates that the 
examiner believed that the veteran was malingering and, in 
July 2007, the VA psychologists provided an Axis I diagnosis 
of malingering.  However, VA outpatient mental hygiene clinic 
records, dated through August 2008, show that the veteran's 
treating clinical psychologist disagreed with this 
conclusion.  In fact, in April through August 2008 clinical 
records, the psychologist said that the veteran was "clearly 
not malingering in session" and presented "consistently in 
over 50 face-to-face sessions spanning 6 years".  

Further, in August 2008, the veteran's treating VA 
psychologist diagnosed chronic PTSD; dementia not otherwise 
specified (possibly secondary to alcohol use); secondary 
depression; and dementia symtoms around recent memory and 
current events with particularly poor reading and language 
skills of unknown duration.  This VA psychologist said that 
the veteran's dementia was "likely to be symtoms leading to 
confusion over PTSD symtoms".  The psychologist was unable 
to clarify with the veteran the discrepancy between the VA 
examiners' assessment of his exaggerating and the outpatient 
clinical assessment. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment for the period from August 2008 
to the present.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file and the 
veteran and his representative so notified 
in writing.

2.  The veteran must be admitted for a 
period of observation and evaluation.  
During this term, he must be scheduled for 
an examination by a panel of two board 
certified psychiatrists, who have not 
previously examined him.  The examination 
must be conducted in accordance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (4th. ed. revised, 1994) 
(DSM-IV).  All appropriate studies, 
including PTSD subscales, are to be 
performed. 

*	The examiners are instructed to 
determine the extent, etiology 
and correct diagnosis of any 
psychiatric disorder present, to 
include PTSD, a personality 
disorder, dementia, and 
malingering.  The examiners must 
reconcile all conflicting 
diagnoses.  It is imperative 
that the claims files be made 
available to the examiners for 
review in connection with the 
examination.  The report of 
examination must include 
responses to each of the 
following items:

*	Does the veteran have 
dementia?  If so, what is 
the etiology of the 
dementia?

*	Is it at least as likely as 
not that any diagnosed 
dementia is proximately due 
to or caused by PTSD?  The 
degree of dementia that 
would not be present but 
for the service-connected 
PTSD disability must be 
identified.

*	If dementia is diagnosed, 
but found to be unrelated 
to PTSD, the examiners 
must, to the extent 
possible, distinguish all 
manifestations and the 
degree of impairment due to 
PTSD from any other 
nonservice-connected 
psychiatric disorder, to 
include any personality 
disorder and dementia.

*	The examiners must provide 
an opinion concerning the 
degree of social and 
industrial impairment 
resulting from the 
veteran's service-connected 
PTSD, including whether it 
is at least as likely as 
not (i.e., is there a 50/50 
chance) that PTSD, by 
itself, precludes the 
claimant from securing and 
following substantially 
gainful employment 
consistent with his 
education and occupational 
experience.  Age may not be 
considered a factor in 
rendering this opinion.

*	The examiners are to assign 
a global assessment of 
functioning score based on 
the impact of the veteran's 
post traumatic stress 
disorder alone, and provide 
an explanation what the 
score represents.  If it is 
impossible to make such a 
distinction, the examiner 
must so state.

*	A complete rationale for all 
opinions rendered must be 
provided.  In rendering an 
opinion, the examiners are to 
reconcile the findings described 
by VA neurological and 
psychological examiners in June 
and July 2007, respectively; and 
the veteran's treating VA 
psychologist in the 2008 
outpatient mental hygiene clinic 
records.

3.  The veteran must be advised in writing 
that it is his responsibility to report 
for the inpatient term of VA observation 
and evaluation, to cooperate with the 
development of his claim, and that the 
consequences for failure to report for a 
VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
veteran does not report for any ordered 
study, documentation must be obtained that 
shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable

4.  After undertaking any other 
development deemed appropriate, the RO/AMC 
must readjudicate the issue on appeal.  If 
the benefit sought is not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




